Citation Nr: 1205452	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  07-19 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of Dependency and Indemnity Compensation (DIC) benefits in the amount of $1,892.60.  


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel









INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.  The Veteran died in July 1988.  The appellant is the Veteran's daughter and she was awarded Dependency and Indemnity Compensation (DIC) benefits effective from July 1, 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 decision by the RO's Committee on Waivers and Compromises (COWC) in San Diego, California, which denied the appellant's request for waiver of the recovery of an overpayment of DIC benefits in the calculated amount of $1,892.60.  Subsequently, the Board remanded this matter for additional development in November 2008.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant, if further action is required.  


REMAND

Unfortunately, a remand is required in this case for the appellant's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete and current record upon which to decide her claim so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  

In the Board's remand of November 2008, it had requested a current financial status report from the appellant which she provided in May 2009, now almost three years ago.  However, the Board's review of the claims file indicates that the appellant was due to graduate from college in December 2011 and her financial information is no longer current.  In addition, the Board had requested a proper statement of the case on the issue raised by the appellant, or whether she was entitled to a waiver of the recovery of an overpayment of DIC benefits totaling $1,892.60.  The RO subsequently issued the proper statement of the case in June 2010.  

Review of the record also shows that in August 2005, the appellant had requested a waiver of the overpayment of $1,892.60.  In a December 2005 decision, the COWC denied the request.  Both the December 2005 decision and the statement of the case found that there was no fraud, misrepresentation, or bad faith on the part of the appellant in the creation of the indebtedness and that a waiver of the overpayment indebtedness was precluded because collection of the indebtedness was not against equity and good conscience.  See 38 U.S.C.A. § 5302(b) (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2008).  

When considering whether a waiver of indebtedness is warranted, VA must consider whether collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  The resolution of this question involves the consideration of various elements including, inter alia, the fault of the debtor, the fault of VA, undue hardship, unjust enrichment, whether collecting the debt would defeat the purpose of the benefit, and whether the appellant changed his or her position to his or her detriment as a result of the overpayment.  

While the appellant has submitted a financial status report in August 2005 and May 2009, these reports of monthly income and expenses are now outdated and were based on her status as a full-time student.  In order for the Board to properly apply the "Equity and Good Conscience" standard found at 38 C.F.R. § 1.965 (2011), the Board finds that it must seek information on whether the appellant graduated from college, whether she has found employment after graduation, and what her current financial situation is.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and obtain a current financial status report, to include whether she has graduated from college and obtained employment.  Also advise the appellant that she is free to submit any supporting documentation, information, or evidence that may help to substantiate her claim, e.g., employment status, monthly expenses, etc.

2.  Thereafter, readjudicate the claim on appeal.  If any benefit sought remains denied, the appellant should be furnished a supplemental statement of the case and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


